Citation Nr: 0001978	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased initial evaluation for cold 
injury residuals, right foot, evaluated as 10 percent 
disabling, in combination with service-connected left foot 
disability, from July 23, 1997 to January 12, 1998, and 
evaluated separately as 20 percent disabling thereafter.  

3.  Entitlement to an increased initial evaluation for cold 
injury residuals, left foot, evaluated as 10 percent 
disabling, in combination with service-connected right foot 
disability, from July 23, 1997 to January 12, 1998, and 
evaluated separately as 20 percent disabling thereafter.  

4.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

5.  Entitlement to service connection for dysentery.

6.  Entitlement to service connection for arthritis, right 
shoulder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  He was a prisoner of war in Germany from June 1944 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By a January 1998 rating decision, the RO granted 
service connection for irritable bowel syndrome, and assigned 
an initial noncompensable evaluation.  The RO denied claims 
of entitlement to service connection for dysentery and 
arthritis, right shoulder.  Service connection was granted 
for residuals of a cold injury to the right foot and for 
residuals of a cold injury to the left foot, and a 10 percent 
evaluation was assigned for the bilateral cold injury 
residuals from July 23, 1997 to January 12, 1998; a 10 
percent evaluation for right foot disability and a 10 percent 
evaluation for left foot disability thereafter.  The January 
1998 rating decision also denied entitlement to an increased 
evaluation in excess of 10 percent for a service-connected 
anxiety disorder.  

Thereafter, a rating decision issued in February 1999 
increased the assigned initial disability evaluation, after 
January 12, 1998, for right foot residuals of a cold injury 
to 20 percent, and increased the assigned disability 
evaluation for left foot residuals of a cold injury to 20 
percent for that same time period, and recharacterized the 
service-connected acquired psychiatric disability as post-
traumatic stress disorder (PTSD).  That disability was 
evaluated as 50 percent disabling.  

By a rating decision issued in May 1999, the veteran was 
granted a total disability evaluation based on individual 
unemployability (TDIU).  While a total schedular evaluation 
for a service-connected disability makes a claim for TDIU 
moot, under the terms of applicable VA regulations, a grant 
of TDIU benefits does not moot claims of entitlement to 
increased evaluations, and the claims for increased 
evaluations remain before the Board.  38 C.F.R. § 4.16; see 
Green v. Brown, 11 Vet. App. 472, 476 (1998) (veteran with 
100% schedular rating for service-connected disability is not 
eligible for TDIU evaluation). 

By a rating decision issued in October 1999, service 
connection for tinnitus and for bilateral hearing loss was 
granted.  There is no evidence that the veteran has appealed 
any aspect of that rating decision.  No issue regarding the 
grant of service connection for tinnitus or bilateral hearing 
loss is before the Board at this time.  

The issues on appeal are more accurately stated as 
recharacterized by the Board on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
flattened or tense affect, sleep disturbances averaging 
approximately two to three times weekly, rage episodes, 
painful memories and intrusive thoughts, diminished peer 
relationships, and a recent Global Assessment of Functioning 
(GAF) score of 50.

2.  The residuals of a service-connected cold injury to the 
right foot and to the left foot are manifested by paresthesia 
in each foot at the distal portion, by pain in each foot, 
worse in cold weather and at night, and by color change 
bilaterally.

3.  The veteran's irritable bowel syndrome is manifested by 
recent weight loss and by episodic symptoms like symptoms of 
dumping syndrome.

4.  There is no medical evidence that the veteran currently 
suffers residuals of dysentery.

5.  There is no medical evidence that the veteran, who is a 
former prisoner of war, has traumatic arthritis of the right 
shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for an initial 30 percent evaluation for 
bilateral residuals of a cold injury to the feet, from July 
23, 1997 to January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).    

3.  The criteria for an increased initial evaluation in 
excess of 20 percent for residuals of a cold injury, right 
foot, or in excess of 20 percent for residuals of a cold 
injury, left foot, after January 12, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7122 (1999).

4.  The criteria for a compensable initial evaluation for 
irritable bowl syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(1999). 

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for dysentery.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for osteoarthritis of the 
right shoulder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his PTSD is more severely 
disabling than the current 50 percent evaluation reflects.  
He also asserts that his other service-connected 
disabilities, especially his cold injury residuals, are more 
disabling that the current evaluations reflect.  He also 
contends that he is entitled to service connection for 
dysentery and right shoulder arthritis.

I.  Claims for Increased Evaluations

As an initial matter, the Board notes that an allegation that 
a service-connected disorder has become more severe is 
sufficient to well-ground a claim for increase.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The veteran's 
claim for an increased evaluation for PTSD is plausible, 
capable of substantiation, and therefore well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran's contentions as to the propriety of the initial 
evaluations of his service-connected cold injuries and 
irritable bowel syndrome also present well-grounded claims.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  It is noted in this regard that the veteran was 
afforded VA examinations.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, an appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

A.  Claim for Increased Initial Evaluation for PTSD

By a rating decision issued in December 1983, the veteran was 
granted service connection for a psychoneurosis with 
obsessional features and depressive and anxiety episodes.  
That disability was evaluated as 10 percent disabling, under 
Diagnostic Code 9400, effective from August 1983.  By a claim 
submitted in July 1997, the veteran submitted a claim for 
"s[ervice]c[onnection] for anxiety-PTSD."

On VA examination conducted in September 1997, a generalized 
anxiety disorder was diagnosed, and a GAF score of 60 was 
assigned.  At that time the examiner noted that the veteran 
was neat, clean, pleasant, and cooperative, but his affect 
was flattened.  He expressed bitterness about his POW 
experiences, and related that, after service, he would have 
uncontrollable rages.  He stated that the rages led to the 
break-up of his marriage, after 25 years, in 1972.  He also 
reported that he left employment because of conflicts with 
others.  He reported that he maintained contact with his four 
children, lived alone, and had minimal social life.

VA outpatient treatment records dated in April and May 1998 
reflect that the veteran was being treated for PTSD.  May 
1998 VA records disclose a diagnosis of severe PTSD.  The 
physician concluded that, as a result of his POW experiences, 
the veteran had unresolved rage which was manifested by 
uncontrollable rage reactions which "cost him a very good 
job with the railroad" and which brought about the end of 
his marriage in 1972.  The examiner noted that the veteran 
had ongoing sleep disturbances, nightmares, and painful 
memories and intrusive thoughts while awake.  

On VA examination conducted in January 1999, the veteran was 
neat, clean, cooperative, and displayed good judgment, but 
his affect was tense.  The veteran lived alone.  He reported 
that he left a good job with the railroad in 1972.  After 
that, he worked in sales, and sold various things.  He 
stopped working as a salesman after age 65, then drove a cab, 
and terminated that employment at about age 69.  He reported 
minimal social life.  The examiner concluded that the veteran 
had "considerably diminished" peer relationships.  The 
veteran reported sleep disturbances about two times weekly, 
and recurring nightmares.  He reported occasional difficulty 
controlling his temper.  The examiner assigned a GAF of 50, 
and noted that the veteran had marked incapacity.

At a personal hearing conducted in June 1998, the veteran 
testified that he had anxiety attacks, including when asleep, 
which would cause him to wake up nervous and scared, usually 
several times a week.  He testified that he continued to have 
rage episodes, although he thought the number of these rage 
episodes was going down as he got older.  

The veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under 
the criteria in effect when the veteran filed his claim, a 50 
percent disability evaluation is warranted where PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted with evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or persistent danger 
of hurting self or others.  38 C.F.R. § 4.130.

The evidence establishes that the veteran has panic attacks 
more than once weekly, so as to meet the criteria for a 50 
percent evaluation.  However, the evidence shows that the 
veteran's panic attacks are episodic and are not "near-
continuous" so as to meet, or so frequent as to approximate, 
the criteria for a 70 percent evaluation.  The evidence 
establishes that the veteran has some depression, but it is 
not so severe as to impair his ability to appear for or 
cooperate with VA examinations or clinical treatment.  The 
veteran is clearly able to function independently.  

There is no evidence that the veteran's speech has ever been 
illogical, obscure or irrelevant.  The Board notes that there 
is no medical evidence that the veteran has ever displayed 
such severe symptoms as suicidal ideation, delusions, 
hallucinations, or inability to perform activities of daily 
living.  The veteran continues to function independently.  
Although he describes himself as not being social, he is 
nevertheless able to attend church, and he keeps in contact 
with his children.  These facts are inconsistent with a 70 
percent schedular evaluation.

The evidence establishes that the veteran's GAF scores have 
varied from 60, in 1997, to 50 in early 1999.  A GAF score of 
51 to 60 indicates both moderate symptoms and moderate 
difficulty in social and occupational functioning.  See 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994); Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  A GAF score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

While a GAF score of 50 is classified within the category of 
"serious" symptoms, that score is on the borderline of the 
next higher range, representing moderate impairment.  In this 
case, the Board finds that the veteran's disability picture 
overall is most consistent with a moderate disability 
picture, so as to warrant a 50 percent evaluation, but does 
not approximate the criteria for a 70 percent evaluation.  

The veteran meets one of the revised criteria for a 70 
percent evaluation, in that he has unprovoked irritability 
with periods of violence.  However, the Board notes the 
veteran's testimony that he believes the episodes of 
uncontrollable rage are decreasing as he gets older.  
Nevertheless, the Board finds that the veteran meets this 
criteria for a 70 percent evaluation.  

Even though the veteran meets at least one criteria for a 70 
percent evaluation, the Board finds that his disability 
picture overall is more consistent with a 50 percent 
evaluation, particularly in light of his ability to be 
present at social events and to interact appropriately, his 
ability to function independently, and the fact that his 
judgment and insight remain good.  The veteran receives 
regular outpatient treatment, at times participating in a 
group for POW's as often as weekly, but he has not required 
hospitalization for treatment of PTSD.  

The evidence establishes that, during his working years, the 
veteran took a lower-paying job, at least in part because of 
his POW experiences.  However, the veteran continued to work 
for more than 20 years after leaving that employment.  The 
evidence establishes that the veteran held gainful employment 
for more than 40 years after his service discharge.  The 
veteran, who is more than 70 years old, is now retired.  
However, the evidence is not consistent with severe 
occupational impairment prior to the veteran's retirement, 
nor does the evidence reflect that, if the veteran attempted 
to now obtain employment, his PTSD would preclude him from 
obtaining or retaining gainful employment.  

The Board further notes that some of the veteran's 
employment, in particular, as a salesman, required 
considerable interaction with others.  Nevertheless, the 
veteran was able to pursue this type of employment for many 
years.  In particular, the Board notes that the veteran 
himself testified that he quit working as a cab driver 
because he did not want to work more than 40 hours per week, 
not because he was unable to interact with potential 
passengers.  Thus, while the evidence establishes that the 
veteran has difficulty establishing and maintaining 
relationships, such that peer relationships are 
"considerably diminished," consistent with a 50 percent 
evaluation, nevertheless, the evidence contradicts a finding 
that there is inability to establish and maintain effective 
relationships.

The preponderance of the evidence supports assignment of a 50 
percent rating.  The Board does not find that the evidence is 
in equipoise to warrant a more favorable evaluation for any 
time period.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are thus not applicable to warrant 
a more favorable result.  

B.  Increased Initial Evaluation, Cold Injury Residuals, 
Right Foot and Left Foot

The official evidence of record confirms that the veteran was 
held as a POW for approximately 11 months, and that the 
conditions of his internment were consistent with incurrence 
of cold injuries.

On VA examination conducted in September 1997, the veteran 
had normal gait.  He was able to stand, squat, and to 
supinate and pronate his feet.  There was no edema.  There 
were diffuse paresthesias in the distal portion of each foot, 
bilaterally.  A right calcaneal spur was present on 
radiologic examination.

At a personal hearing conducted in November 1998, the veteran 
testified that he had a lot of pain in his feet when his feet 
were cold and at night when he went to bed.

On VA examination conducted in January 1999, the veteran 
complained of pain in both feet, worse at night and in cold 
weather.  The veteran's feet were cold to palpitation, pale 
in color, and the pulses were hard to palpate.  There were no 
findings of osteoporosis, subarticular punched out lesions, 
or osteoarthritis of either foot on radiologic examination, 
although there was a plantar spur on the os calcis of one 
foot.  The examiner noted that the veteran used analgesics to 
relieve pain due to frostbite residuals with some frequency.  
The examiner concluded that the veteran had considerable, 
symptomatic residuals of frostbite.

By a rating decision issued in January 1998, the veteran was 
granted service connection for residuals of a cold injury to 
the feet, bilaterally, and that bilateral disability was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  Under the criteria of 
Diagnostic Code 7122 in effect when the veteran filed his 
claim, prior to January 12, 1998, mild symptoms of a cold 
injury or chilblains warranted a 10 percent evaluation if 
unilateral, and the same evaluation, a 10 percent evaluation, 
if bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., bilateral symptoms warranted a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warranted a 
30 percent evaluation; bilateral severe residuals warranted a 
50 percent evaluation.

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised.  See 62 Fed. Reg. 65,07 (Dec. 11, 1997).  The 
revised rating criteria for cold injury residuals under 
Diagnostic Code (DC) 7122 provide, for unilateral injury, a 
10 percent evaluation with pain, numbness, cold sensitivity, 
or arthralgia, or a 20 percent evaluation with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  Each affected part, in 
this case the left foot and the right foot, is to be 
evaluated separately, and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26. The Board also notes that 
Diagnostic Code 7122 was again revised, effective in August 
1998, to reflect that the covered disability was residuals of 
"cold injury" rather than residuals of "frozen feet," but 
that change is not relevant to this claim.

Since the regulations were changed during the pendency of 
this appeal, the veteran is entitled to have applied 
whichever set of regulations provide him with the higher 
rating--at least after the January 1998 effective date of the 
new regulations.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (stating that the effective date rule established by 
38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

1.  Rating Under Old Criteria, Prior to January 12, 1998

The Board finds that the evidence overall establishes that 
the veteran's cold injury residuals have been stable during 
the entire period of the claim and appeal.  The Board finds 
that the veteran's complaints of foot pain, together with 
objective evidence of neurologic abnormalities 
(parasthesias), are sufficient to meet the criteria for a 30 
percent evaluation for cold injury residuals under the 
"old" criteria.  In particular, the Board notes that, 
although no swelling, tenderness, or redness were found on 
medical examination, the criteria for the 30 percent 
evaluation are not limited to those particular symptoms, 
since the rating code includes the term "etc." after the 
listed symptoms.  Thus, an increased evaluation to 30 percent 
is warranted under the old criteria, when the pain described 
by the veteran at his personal hearing is considered with the 
objective evidence of neurologic findings on VA examinations 
for cold injury residuals.  

However, an evaluation in excess of 30 percent cannot be 
granted under the pre-1998 criteria, as the rating criteria 
did not provide a higher evaluation at that time if the 
disability was bilateral.  Under the old criteria, a 50 
percent evaluation was available only where there were 
bilateral severe residuals.  While the evidence establishes 
that the veteran has bilateral, symptomatic cold injury 
residuals, the evidence does not establish that the residuals 
have been severe at any time during the period of this 
initial evaluation.  In particular, the Board finds that the 
evidence that the veteran was able to stand and squat, had a 
normal gait, and was able to pronate and supinate his foot, 
and had no areas of tissue loss, is contradictory to a 
finding that severe residuals were present.

2.  Rating under New Criteria, from January 12, 1998

At the time of the January 1999 VA examination, the veteran 
complained of pain in both feet.  Additionally, the medical 
evidence noted abnormal sensations (paresthesia) were present 
in both feet, as well as cold sensitivity.  Additionally, the 
examiner described the veteran's feet as pale in color.  The 
examiner did not specifically state whether this paleness was 
a color change associated with the veteran's cold injury.  
Resolving reasonable doubt in the veteran's favor, the Board 
determines that this finding is relevant to the cold injury.  
Resolving this doubt in the veteran's favor, these findings 
meet the criteria for a 20 percent evaluation, which requires 
a finding of arthralgia or other pain or cold sensitivity 
together with other symptoms such as color changes or tissue 
loss.  

Under the revised criteria, in effect as of January 12, 1998, 
each affected body part may be evaluated separately.  Thus, 
under the revised rating criteria, the veteran is entitled to 
a 20 percent evaluation for the cold injury residuals in the 
right foot, since the right foot findings meet the criteria 
for the 20 percent evaluation.  Additionally, the veteran is 
entitled to a 20 percent evaluation for the cold injury 
residuals in the left foot, since the left foot findings meet 
the criteria for the 20 percent evaluation.  

However, the revised criteria for a 30 percent evaluation 
require evidence of two of the following symptoms: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or osteoporosis, punched-out 
lesions, or osteoarthritis.  Radiologic examinations are 
devoid of any findings of osteoporosis, punched-out lesions, 
or osteoarthritis.  There is no medical evidence that the 
veteran has tissue loss, nail abnormalities, locally impaired 
sensation, or hyperhidrosis, nor has the veteran stated or 
testified that he has such symptoms.  The preponderance of 
the evidence is against a finding that the veteran's cold 
injury residuals meet the criteria for an evaluation in 
excess of 20 percent in either the left foot or in the right 
foot.  

C.  Increased (Compensable) Initial Evaluation for Irritable 
Bowel Syndrome

Service medical records and post-service VA clinical records 
associated with the claims file are negative for complaints 
of, findings of, or treatment of, irritable bowel syndrome.

On VA examination conducted in September 1997, the veteran 
complained of intermittent cramping after eating, and he 
noted that there were times when he would dump the entire 
contents of his intestinal tracts within a short time after 
eating.  There were no complaints of melena or hematochezia 
or nausea or loss of appetite.  His weight was 150 pounds, 
hemoglobin and hematocrit were 15.1 and 46.  The physician 
concluded that the veteran was not anemic or malnourished.  A 
diagnosis of irritable bowel syndrome was assigned.

At a personal hearing conducted in November 1998, the veteran 
testified that his weight had recently decreased by nearly 20 
pounds for no apparent reason.  The veteran expressed a 
belief that the weight loss was due to his abdominal 
symptoms.

Under the criteria for irritable bowel syndrome, a 10 percent 
rating is assigned for a moderate degree of disability with 
frequent episodes of bowel disturbance with abdominal 
distress.  The next higher evaluation, a 30 percent rating, 
may be assigned for a severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).

The evidence reflects that the veteran has recurring episodes 
of a dumping-type syndrome, with abdominal cramping and 
liquid stool, but the veteran's desorption of these episodes 
as occurring about once weekly, on the average, is not 
equivalent to "frequent" episodes, so as to meet the 
criteria for a 10 percent evaluation.  The veteran describes 
having liquid stools, but there is no evidence that the 
dumping-type episodes have resulted in incontinence, 
inability to eat certain foods, anemia, or malnutrition.  
Without such evidence, the Board finds that the evidence does 
not establish "moderate disability" resulting from an 
intestinal disturbance, so as to meet the criteria for an 
initial compensable evaluation.  

The veteran did indicate he believed a drop in weight was 
associated with the dumping-type episodes.  However, the 
veteran also testified that he was taking a variety of 
medications, including medication to lower cholesterol, and 
that some of these medications tasted bad.  The veteran also 
noted that he had had a decrease in appetite.  However, he 
did not indicate that any health care provider had told him 
that either his weight loss or his decreased appetite were 
related to intestinal disturbances or to his dumping 
syndrome-type episodes.  

The evidence establishes that the veteran has no medical 
expertise to provide competent medical evidence relating 
weight loss or other symptoms to his service-connected 
irritable bowel syndrome.  See Epps v. Gober, 126 F.3d 1464, 
1468-70 (Fed. Cir. 1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (lay witness not competent to offer evidence 
that requires medical knowledge).  Since the medical evidence 
is devoid of reference to any such association, the Board 
finds that it is not reasonable to assign a compensable 
evaluation for those symptoms.  

II.  Claims for Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).

Furthermore, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a disease or injury is proximately due to, or is the 
result of, a service-connected condition, service connection 
may be granted, and the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), VA has a duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a).

In general, a veteran must satisfy three elements for a claim 
for service connection to be well-grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Additionally, special presumptions are applicable as to 
former prisoners of war for certain diseases.  The veteran 
was held as a prisoner of war of the German government from 
June 1944 to May 1945.  Where a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained for 
not less than 30 days, certain chronic diseases, such as 
post-traumatic osteoarthritis, shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e).

The Board further notes that in cases in which the veteran 
engaged in combat with the enemy during a period of war, 
satisfactory lay evidence will be accepted as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  See 38 U.S.C.A. § 
1154(b).  

A.  Service Connection for Dysentery

In this case, no residuals of dysentery were noted in the 
veteran's service medical records.  No residuals of 
dysentery, other than irritable bowel syndrome, have been 
diagnosed since the veteran's service, at any time.  The 
veteran's statements that he had dysentery while a POW are 
credible and consistent with the evidence of record.  
However, there is no medical evidence or opinion that the 
veteran currently has dysentery, or any residuals thereof, 
other than irritable bowel syndrome (IBS), for which, as 
noted above, the veteran has been awarded service connection.  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence a current medical diagnosis of dysentery, service 
connection may not be granted for that disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  As noted above, to the extent that the 
veteran's irritable bowel syndrome is a residual of 
dysentery, service connection has been granted for that 
disability, and service connection cannot be separately 
granted for dysentery without evidence that the veteran has 
current disability due to that disorder.  The veteran has 
been notified that a current medical diagnosis of dysentery 
is needed, along with medical evidence showing that he has 
current disability (other than irritable bowel syndrome) due 
to that disorder, to establish a well-grounded claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Service Connection for Arthritis, Right Shoulder

The veteran maintains that his current arthritis of the right 
shoulder was caused by the conditions of his POW experience, 
in particular, sleeping on hard surfaces, without bedding.  
Alternatively, the veteran testified, at a personal hearing 
conducted in June 1998, that his right shoulder was injured 
when he landed after parachuting from his airplane.  

While the record shows that the veteran has been diagnosed 
with mild degenerative arthritic changes of both shoulders 
bilaterally, no evidence has been submitted indicating that 
he suffers from traumatic arthritis of either shoulder.  
While the Board notes that service connection for traumatic 
arthritis is warranted for a former POW if shown to be 
present to a degree of 10 percent or more anytime after 
discharge, no diagnosis of traumatic arthritis of the right 
shoulder is contained in the record. 

The Court has specifically held that the diagnosis of other 
types of arthritis does not give rise to the presumption.  
See Mullins v. Derwinski, 2 Vet. App. 522 (1992).  
Consequently, service connection can only be established by 
medical evidence showing that the veteran's degenerative 
arthritis was either incurred in service or resulted from 
another disease or injury for which service connection has 
been established.  However, the evidence associated with the 
record is devoid of any medical evidence relating the 
veteran's right shoulder arthritis to an injury incurred when 
the veteran parachuted from his airplane or to his internment 
as a POW.

Accordingly, the Board finds that the nexus requirement for 
establishing a well-grounded claim may not be satisfied by 
reliance on the regulatory presumption for a former POW, 
since degenerative arthritis is not listed as a disease 
specific to a former POW.  Similarly, the veteran must 
provide medical evidence linking in-service injury incurred 
in combat (parachute jump injury) to a current disorder, as 
the provisions of 38 U.S.C.A. § 1154 do not satisfy the 
requirement of medical evidence linking the combat injury to 
a present disorder.  The veteran has not submitted such 
evidence.  Kessel v. West, 13 Vet. App. 9 (1999).

In the absence of medical evidence of a disability which may 
be presumed service-connected when incurred by a former POW, 
and in the absence of medical evidence of a nexus between an 
injury allegedly incurred in combat, the veteran has not 
established a well-grounded claim of entitlement to service 
connection for arthritis of the right shoulder.  See Epps, 
126 F.3d at 1468-1470.  The veteran has been informed that 
such evidence is required.  There is no further duty to 
assist in development of the claim.  The claim must be 
denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to a 30 percent initial evaluation for bilateral 
cold injury residuals, right foot and left foot, from July 
23, 1997 to January 12, 1998, is granted.   

An increased initial evaluation in excess of 20 percent for 
cold injury residuals, left foot, after January 12, 1998, is 
denied.  

An increased initial evaluation in excess of 20 percent for 
cold injury residuals, right foot, after January 12, 1998, is 
denied.  

An initial compensable evaluation for irritable bowel 
syndrome is denied.

Entitlement to service connection for dysentery is denied.


Entitlement to service connection for arthritis, right 
shoulder, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

